Opinion issued June 27, 2008

 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00500-CR
____________

IN RE ROLANDO RAMOS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Rolando Ramos, has filed a petition for writ of mandamus naming 
Nathaniel Quarterman, as respondent. (1)  Relator's petition complains that he was
denied due process by the Board of Paroles. (2) 
	Relator's petition does not meet the requirements of the Texas Rules of
Appellate Procedure.  For example, it does not include an appendix, and it does
not certify that a copy was served on respondent. (3) See Tex. R. App. P. 9.5, 52.3(j).
	Moreover, this Court has no mandamus jurisdiction over the Texas
Department of Criminal Justice.  See Tex. Gov't Code Ann. § 22.221 (Vernon
2007).  Therefore, the petition for writ of mandamus is dismissed for want of
jurisdiction.
	It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Keyes and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Nathaniel Quarterman, Texas Department of Criminal Justice, Correctional
Institutions Division.	
2.    	On August 22, 1991, Ramos pleaded guilty to the offense of burglary of a
habitation in Harris County case number 604443.  The trial court found Ramos
guilty and sentenced him to confinement for 15 years.   Relator is confined at
the Texas Department of Criminal Justice, Segovia Unit.
3.    	The certificate of service states that the mandamus was sent to the Clerk of
Court for the First Court of Appeals.